Bloodworth, J.
1. In each of the two special grounds of the motion for a new trial it is alleged that an excerpt from the charge was “erroneous and injurious to him [the defendant], and was contrary to law and misleading, because in such charge (a) the court charged on an issue not *371sustained by proof; (6) the court charged on a contention or theory not sustained by the evidence.” Both grounds are without merit, as the evidence authorized the charge given.
Decided April 16, 1930.
James N. Bahai, O’Neal & O’Neal, for plaintiff in error.
Walter O. Hartridge, solicitor-general, Julian Hartridge, contra.
2. There is ample evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luhe, J., eoneur.